Citation Nr: 0824483	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  06-34 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
left knee disorder.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for a right knee 
disorder.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1978 to July 
1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which, inter alia, denied the 
veteran's August 2005 claim for service connection for a 
right knee disorder and for reopening a previously denied 
claim for service connection for a left knee disorder.

The veteran testified before a Decision Review Officer (DRO) 
at a hearing held at the RO in May 2006; a copy of the 
hearing transcript is in the record.


FINDINGS OF FACT

1.  In an August 1990 rating decision, the RO denied the 
appellant's claim for entitlement to service connection for a 
left knee disorder.  The veteran was notified of the decision 
and of his appellate rights.  However, the veteran failed to 
file a notice of disagreement (NOD) within one year of the 
rating decision.

2.  Evidence added to the record since the August 1990 rating 
decision is new evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the appellant's claim for 
service connection for a left knee disorder.

3.  There is no competent medical evidence showing that the 
veteran's left knee disorder was caused by his time in 
service, nor is there any evidence of arthritis of the left 
knee shown to be manifested within one year of his discharge.

4.  There is no competent medical evidence showing that the 
veteran's right knee disorder was caused by his time in 
service, nor is there any evidence of arthritis of the right 
knee shown to be manifested within one year of his discharge.


CONCLUSIONS OF LAW

1.  The August 1990 rating decision, denying service 
connection for a left knee disorder, is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2007).

2.  New and material evidence has been received to warrant 
reopening the previously and finally denied claim for service 
connection for a left knee disorder, and the claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2007).

3.  A left knee disorder was not incurred in or aggravated in 
service, nor may one be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1131, 1112, 1113, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2007). 

4.  A right knee disorder was not incurred in or aggravated 
by active service, nor may one be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1131, 1112, 1113, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159 (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  See 38 C.F.R.
§ 3.159(b)(1).  For claims pending before VA on or after May 
30, 2008, 38 C.F.R. § 3.159 was recently amended to eliminate 
the requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).  Such notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

A September 2005 letter provided to the veteran before the 
January 2006 rating decision satisfied the VA's duty to 
notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, as 
it informed the veteran of what evidence was needed to 
establish his service connection claim, what the VA would do 
and had done, and what evidence he should provide.  The 
September 2005 letter also informed the veteran that it was 
his responsibility to help the VA obtain medical evidence or 
other non-government records necessary to support his claim.

With respect to VA's duty to assist, the RO obtained, or made 
reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  The veteran's service treatment 
records and VA treatment records have been obtained.  The RO 
was informed that no Social Security Administration records 
were available in connection with a disability claim.  
Additionally, the veteran was provided with a VA examination 
in December 2006.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  Since the 
veteran's claim is being denied, neither a disability rating 
nor an effective date will be assigned, so there can be no 
possibility of any prejudice to the claimant under the 
holding in Dingess, supra.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  Because the claim has 
been reopened and is addressed on the merits, any deficiency 
regarding notice of the basis for a prior final denial of a 
claim or what information or evidence is necessary to reopen 
a claim, is not prejudicial to the veteran's claim.  See 
Kent, supra.

Analysis

I.  Reopening Determination

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The veteran's claim of entitlement to service connection a 
left knee condition was denied by an August 1990 rating 
decision, and the veteran did not appeal.  The claim became 
final.  However, a previously denied claim may be reopened by 
the submission of new and material evidence.  38 U.S.C.A. §§ 
5108, 7105; 38 C.F.R. §§ 3.156, 20.1103.

New evidence is defined as evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The veteran's claim of entitlement to service connection a 
left knee condition was denied in August 1990 on the ground 
that there was no nexus between the veteran's left knee 
condition in service and his current condition, since 
incidents involving his left knee condition in service lasted 
only a short time, and were found to be acute and transitory, 
and not chronic.

At the time of the veteran's August 1990 denial, the evidence 
of record included the veteran's service treatment records, 
which failed to show any chronic disability either while in 
service or at the time of the claim.

Since August 1990, the veteran has submitted evidence, 
including his assertion at a May 2006 RO hearing that his 
left knee was hurt in service.  The veteran has also 
submitted VA treatment records dated January 2004 through 
February 2007.

The veteran's claim was previously denied in part because he 
had offered no evidence linking his injuries to his time in 
service.  Since that denial, the veteran has offered 
testimony suggesting that his injuries were caused by 
service.  In determining whether evidence is new and 
material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  The 
evidence is new in that it had not been previously submitted 
and it is material in that it addresses the reason the 
veteran's claim was previously denied.  Therefore, the 
veteran's claim of entitlement to service connection for left 
knee condition is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).

II.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) (2007).  In 
order to prevail in a claim for service connection there must 
be medical evidence of a current disability as established by 
a medical diagnosis; of incurrence or aggravation of a 
disease or injury in service, established by lay or medical 
evidence; and of a nexus between the in-service injury or 
disease and the current disability established by medical 
evidence.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

Where a veteran who served for ninety days or more during a 
period of war or peacetime service after December 31, 1946, 
develops certain chronic diseases, such as arthritis, to a 
degree of 10 percent or more within one year from separation 
from service, such diseases may be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  See 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2007).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).  Further, 
if a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  See 38 
C.F.R. § 3.303(b) (2007).

The veteran contends that he is entitled to service 
connection for right knee and left knee disabilities.  At his 
May 2006 RO hearing, the veteran asserted that he had hurt 
his right knee in service, but that as for "how, I don't 
remember, I fell somewhere."  He noted that he had been 
treated in service.  He further stated that now, "when I go 
to a VA [hospital], they just give me painkillers."  In 
addition, he noted that he has had his right knee drained of 
fluid when it swells, and that he was once given an epidural-
type injection to help ease the pain.  He also asserted that 
a VA clinician told him that he would eventually have to 
replace the kneecap.

Also at his May 2006 RO hearing, the veteran stated that he 
had sought help for his left knee three of four times while 
in service.  He also stated that his left knee sometimes 
becomes painful, rendering him unable to lift it up.  He also 
asserted that it is sometimes unstable, and that he sometimes 
uses a knee brace.

The veteran was provided with a VA examination in December 
2006.  The examiner reviewed the veteran's medical records 
and his claim file, and found that the veteran was seen in 
January 1979 for bilateral shin splints.  At that time, there 
was a diagnosis of chondromalacia and a left medial tibial 
flare stress reaction.  The x-rays of both knees were 
negative in 1979.  The examiner noted that the veteran had no 
medical records from 1979 through 1988, although the veteran 
stated that he took pain medication for his knees during that 
time.  The examiner also noted that the veteran had recently 
been diagnosed with degenerative joint disease (DJD) 
bilaterally, and that he was given knee sleeves.

The VA examiner recorded that the veteran was able to stand 
for 15-30 minutes, and that he was unable to walk more than a 
few yards.  He also recorded that the veteran's knees were 
giving way, and had instability, pain, stiffness, and 
weakness bilaterally.  He also reported that the veteran's 
knees had locking episodes one to three times per month, 
repeated effusion which affected the motion of one or more 
joints bilaterally, and inflammation.

Upon examination, the VA examiner found that the veteran's 
right knee had flexion of 0 to 120 degrees, with no 
additional limitation of motion on repetitive use.  He had 
extension in his right knee of 0 to 0 degrees, also with no 
additional limitation of motion on repetitive use.  The VA 
examiner found that the veteran's left knee had flexion of 0 
to 120 degrees, with no additional limitation of motion on 
repetitive use.  He had extension in his left knee of 0 to 0 
degrees, also with no additional limitation of motion on 
repetitive use.

Bilaterally, the VA examiner found that the veteran had no 
bumps consistent with Osgood-Schlatters' disease, no 
crepitation, no masses behind either knee, no clicks or 
snaps, no grinding, no instability, no patellar abnormality, 
and no meniscus abnormality.  

X-rays revealed mild spurring of the tibial spines and 
patellofemoral joint in the left knee, with an impression of 
degenerative changes.  In the right knee, minimal spurring of 
the tibial spines and patellofemoral joint was found, as well 
as an impression of degenerative changes.

The VA examiner diagnosed the veteran with bilateral knee 
arthritis.  Based on the above history and examination, 
including the veteran's negative knee x-rays during active 
service and the absence of any documented knee problems from 
1979 to 1988, the VA examiner opined that the veteran's 
bilateral knee arthritis, DJD, and bilateral knee pain were 
less likely than not related to his knee problems in service.

The VA examiner's medical opinion is competent medical 
evidence.  See 38 C.F.R. § 3.159(a)(1).

The veteran's statements at his May 2006 RO hearing, which 
related his current bilateral knee conditions to his time in 
service, are less persuasive than the VA examiner's 
professional medical opinion.  As a layperson with no 
apparent medical expertise or training, the veteran is not 
competent to comment on the etiology of a medical disorder.  
Where, as here, the determinative issue involves medical 
causation, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The preponderance of the evidence is against the award of 
service connection for the veteran's claim for bilateral knee 
disabilities; it follows that the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. 
§ 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).  As such, the veteran's claim is denied.


        ORDER

New and material evidence sufficient to reopen the veteran's 
claim for service connection for a left knee disorder has 
been received, and the claim is reopened.

Service connection for a left knee disorder is denied.

Service connection for a right knee disorder is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


